Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
September 23, 2008







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed September 23, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00809-CV
____________
 
IN RE RONALD DARNELL CEPHUS, JR., Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 26, 2008, relator, Ronald Darnell Cephus, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In the petition, relator requests this court to compel
the respondent, Mary C. Acosta, to respond to the Honorable Mary Lou Keel=s July 14, 2008 order regarding
relator=s claim of ineffective assistance of
counsel.  




Our
jurisdiction to issue writs of mandamus is established by Section 22.221 of the
Texas Government Code.  Tex. Gov=t Code Ann. ' 22.221.  Except as otherwise
necessary to enforce our jurisdiction, section 22.221 authorizes courts to
issue writs of mandamus to judges of district courts and county courts.  Id.
' 22.221(a) & (b)(1).  This court
does not have jurisdiction to issue a writ of mandamus because the respondent
is not a judge and the issuance of a writ of mandamus is not necessary to
enforce our jurisdiction. 
Because
we do not have jurisdiction over the requested relief, the petition for writ of
mandamus is ordered dismissed.  
 
PER CURIAM
 
Petition Dismissed and Memorandum
Opinion filed September 23, 2008.  
Panel consists of Chief Justice
Hedges and Justices Anderson and Frost.